This appeal presents only one point — the validity of an abstract of judgment lien, asserted by appellant against land claimed by certain of the appellees. The lower court held that the abstract of judgment plead by appellant was void and created no lien against the land in controversy. The judgment was correct, on the following fact conclusion filed by the trial court: "I find that although the judgment did not bear any interest, the Abstract of Judgment as prepared by the Clerk recited that it bore interest at the rate of Ten (10%) per cent per annum, and that the amount due thereon, was One Thousand ($1,000.00) Dollars, with Ten (10%) per cent interest and cost." Arts. 5447 and 5448 and 5449, R.S. of Texas, Vernon's Ann.Civ.St. arts. 5447-5449; McGlothlin v. Coody, Tex.Com.App., 59 S.W.2d 819, 821; Askey v. Power, Tex. Civ. App.21 S.W.2d 326, affirmed Tex.Com.App., 36 S.W.2d 446; 26 Tex.Juris. 362, Sec. 521, and cases cited; Magless v. State, 112 Tex. Crim. 646,18 S.W.2d 669; Noble v. Barner, 22 Tex. Civ. App. 357, 55 S.W. 382; Glasscock v. Stringer, Tex. Civ. App. 32 S.W. 920; Blankenship 
Buchanan v. Herring, 62 Tex. Civ. App. 298, 132 S.W. 882; Anthony v. Taylor, 68 Tex. 403, 4 S.W. 531; Willis v. Sanger, 15 Tex. Civ. App. 655,40 S.W. 229; Wicker v. Jenkins, 49 Tex. Civ. App. 366, 108 S.W. 188, 190.
The judgment of the lower court is in all things affirmed.